Citation Nr: 0834174	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-02 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the right third and fourth metacarpals, 
noncompensably evaluated prior to August 29, 2002.

2.  Entitlement to an increased rating for residuals of 
fracture of the right third and fourth metacarpals, evaluated 
as 10 percent disabling effective as of August 29, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which continued the prior 
noncompensable rating for the residuals of fractures of the 
right third and fourth metacarpals.  

The Board notes that the March 2003 rating decision appears 
to be the only document of record from the RO in 
Philadelphia.  Instead, the remainder of the RO decisional 
documents and correspondence of record are from the RO in 
Detroit, Michigan.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Detroit, Michigan in 
December 2006 to present testimony on the issue on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

This appeal was subject to a prior remand by the Board in 
March 2007 for further development.  There has not been 
adequate compliance with the Board's remand instructions, and 
the appeal must be returned for the necessary development to 
be completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's increased rating claim pertaining to residuals 
of fractures of the right hand was remanded by the Board in 
March 2007 for further development.  The requested 
development included an express instruction to afford the 
veteran orthopedic and neurologic VA examinations with an 
explanation of particular medical findings necessary for the 
Board to fully evaluate the proper rating for the veteran's 
right hand condition.  As a remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders, the veteran must be afforded the 
requested examinations to include the specific determinations 
requested.  See Stegall v. West, 11 Vet. App. 268 (1998).

In August 2007, the veteran underwent a neurological 
examination and a joints examination.  The record indicates 
that the veteran was concurrently scheduled for an 
examination of the hand, thumb, and fingers, but there is no 
report that such examination took place.  See Compensation 
and pension exam inquiry, June 2007.  In any event, there is 
no contemporaneous orthopedic examination of record that 
substantially complies with the prior remand instructions.  

The Board's remand directed, in part, that the examiner 
should determine the range of motion of the right hand, and 
to what extent the veteran suffered from functional loss due 
to pain, weakness, excess fatigability, and incoordination 
upon repetitive use of the hand.  See DeLuca v.  Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.45 (2007).  These 
determinations are not of record.  

Furthermore, the current rating is for residuals of fracture 
of the right third and fourth metacarpals.  However, private 
medical treatment in February 2004 established by x-ray 
evidence that there were healed fractures of the third, 
fourth, and fifth metacarpals.  The most recent x-ray 
evidence conducted at the time of the August 2007 VA 
examination reflects that only the third metacarpal was 
fractured.  The examiner should specifically opine as to 
which metacarpals of the right hand were, in fact, fractured.  

A review of the claims file reveals that the veteran also has 
scars over the dorsal aspect of the right hand.  See VA 
examination, August 2007.  While it is unclear whether these 
scars were incurred at the time of the fracture involved in 
the present claim, they must be evaluated to determine their 
relationship to the service-connected residuals of fractures, 
to include evaluation under the revised rating criteria for 
scars effective as of October 23, 2008.  See Evaluation of 
Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be codified 
at 38 C.F.R. pt. 4).

Finally, the veteran must be provided with proper notice 
pursuant to current case law.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice pertaining to his claim for an 
increased rating.  In particular, 
notify the veteran that to substantiate 
his claims for an increased rating for 
residuals of fracture of the right 
third and fourth metacarpal, he must 
provide, or ask VA to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
his disabilities and the effect that 
worsening has on his employment and 
daily life.  Examples of the types of 
medical and lay evidence that the 
veteran may submit must also be 
included. 

The letter must indicate that a 
disability rating will be determined 
by applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100% (depending 
on the disability involved), based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their 
impact upon employment and daily life.  
It must also provide notice with 
respect to the requirements of 
38 C.F.R. § 4.130.  After the receipt 
of such notice, the veteran must be 
provided with adequate time in which 
to respond. 

2.  Upon completion of the above 
requested development, schedule the 
veteran for a complete examination, or 
examinations if necessary, of his 
right hand.  The examination report 
should specifically include the 
following determinations:
     a. What is the range of motion of 
the right hand and fingers?
     b. Pursuant to DeLuca, to what 
extent has the veteran suffered from 
functional loss due to pain, weakness, 
excess fatigability, and 
incoordination of the hand or fingers?
     c. Which metacarpals of the right 
hand were fractured in conjunction 
with the current service-connected 
injury?
   
Finally, the examination(s) should 
address all relevant criteria 
necessary for rating the veteran's 
service-connected hand injury under 
diagnostic codes pertaining to muscle 
group injury, peripheral nerve damage, 
and scars.  
	
3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




